DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The newly amended limitation recites: “[O]utputting a video image to the vehicle human-machine interface including a graphical overlay on the image data, corresponding with an area of movement of the hitch ball past the coupler and being positioned in the image data between a bumper of the vehicle and the hitch ball.”  
This limitation is interpreted as defining an image and graphical overlay on a display that is only perceptible/output to the viewer when the coupler is actively in “an area of movement….between a bumper of the vehicle and the hitch ball”.    Thus, a video image of a coupler between the vehicle and hitch is output only when the coupler has moved past the hitch ball into the defined area of movement.   
It is also noted that this invention includes only “ball and coupler” hitch types and excludes “fifth-wheel” trailers that use a “jaw hitch” that attaches to the bed of a truck.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663